

116 HR 2906 IH: Clean Commute for Kids Act of 2019
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2906IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Cárdenas introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo reauthorize the Clean School Bus Program.
	
 1.Short titleThis Act may be cited as the Clean Commute for Kids Act of 2019. 2.Reauthorization of clean school buses program (a)Definitions (1)Alternative fuelSection 741(a)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16091(a)) is amended—
 (A)in subparagraph (B), by striking or after the semicolon; (B)in subparagraph (C), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following new subparagraph:  (D)electricity..
 (2)Clean school busSection 741(a)(3) of the Energy Policy Act of 2005 (42 U.S.C. 16091(a)(3)) is amended by striking that— and all that follows through (B) is operated and inserting that is operated. (b)Program for Retrofit or Replacement of Certain Existing School Buses with Clean School Buses (1)Priority of grant applicationsSection 741(b)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)(2)) is amended—
 (A)in subparagraph (A), by inserting before the period at the end with clean school buses with low or zero emissions; and (B)by amending subparagraph (B) to read as follows:
						
 (B)RetrofittingIn the case of grant applications to retrofit school buses, the Administrator shall give— (i)highest priority to applicants that propose to retrofit school buses manufactured in or after model year 1991 to become clean school buses with low or zero emissions; and
 (ii)second highest priority to applicants that otherwise propose to retrofit school buses manufactured in or after model year 1991 to become clean school buses..
 (2)Use of school bus fleetSection 741(b)(3)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)(3)(B)) is amended by inserting charged, after operated,.
 (3)Replacement grantsParagraph (5) of section 741(b) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)) is amended to read as follows:
					
 (5)Replacement grantsIn the case of grants to replace school buses— (A)the Administrator may award the grants for up to 60 percent of the replacement costs; and
 (B)such replacement costs may include the costs of acquiring the clean school buses and charging and fueling infrastructure..
 (4)Ultra low-sulfur diesel fuelSection 741(b) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)) is amended— (A)by striking paragraph (6); and
 (B)by redesignating paragraphs (7) and (8) as paragraphs (6) and (7), respectively. (c)EducationParagraph (1) of section 741(c) of the Energy Policy Act of 2005 (42 U.S.C. 16091(c)) is amended to read as follows:
				
 (1)In generalNot later than 90 days after the date of enactment of the Clean Commute for Kids Act of 2019, the Administrator shall develop an education outreach program to promote and explain the grant program under subsection (b), as amended by such Act..
 (d)Authorization of AppropriationsSection 741(d) of the Energy Policy Act of 2005 (42 U.S.C. 16091(d)) is amended by striking until expended— and all that follows through the end of the subsection and inserting until expended, $50,000,000 for each of fiscal years 2021 through 2025.. 